Title: To Thomas Jefferson from Dr. John Vaughan, 29 December 1801
From: Vaughan, Dr. John
To: Jefferson, Thomas


          
            Esteemed Sir,
            Wilmington December 29th. 1801.
          
          It has been suggested to me by a member of Congress, who has seen the specimen volumes of the political writings of Mr. Dickinson, that you would probably accept one of those volumes for the present—on this belief, I have enclosed a copy per mail, which you will please to accept:—permit me to add, the work will be completed & delivered about the first of February; & the editors design to prefix a portrait of the Author, to convey his likeness with his precepts to posterity.
          The late fugitive condition of those valuable papers, rendered them useless to the public, & they would eventually have been forgotten in the lumber rooms of political science; but it is to be hoped, their present aggregated form will tend to preserve & disseminate the important doctrines they contain, & contribute to the final establishment of republicanism in our much envied country.
          
          With a sincere devotion to the political happiness of my country, I remain, Dear Sir, with accumulating reverence, your much obliged & devoted humble Servt.
          
            Jno. Vaughan
          
        